DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5
Claim 2 recites the limitation “the part of the sealing layer” in the 4th line of the claim.  It is unclear whether it refers to one of or each of “the parts of the sealing layer” recited in the 3rd line of the claim.
Claim 3 recites the limitation “each frame body” in the third last line of the claim.  It is unclear whether the limitation refers to “a plurality of frame bodies” in the second line of the claim.  It is recommended to replace the limitation with “each of the frame bodies”.
Claims 4 and 5 are rejected because they depend on the rejected claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Binkley et al. (US 2010/0206462 A1).
Regarding claim 1, Binkley et al. teach a method for producing a semiconductor apparatus (31; Fig. 5, [0052]), the method comprising: a first step (Fig. 5.2) of fixing a plurality 
Regarding claim 3, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, further comprising forming a plurality of frame bodies (24 having multiple rectangular frame bodies; Fig. 6, [0041]) each surrounding one or more semiconductor chips (6.1, 6.2 and 11) on the supporting substrate (2; see Fig. 5.3), wherein the second step (forming 10s) comprises forming the sealing layer (10) by applying the sealing material (10) only to an inner side of each frame bodies (an inner side of each of the rectangular 
Regarding claim 9, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, wherein the sealing resin (10) is at least one member selected from a group consisting of an epoxy resin, a polyimide resin, and a urea resin (epoxy resin, [0013, 0033]). 
Regarding claim 10, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, further comprising forming, by the three-dimensional molding method (Figs. 5 and 6, a method forming three-dimensional objects), a re-distribution layer (conductive ink 16; Fig. 5.7, [0048]) on a surface of each of the sealed bodies (the top surfaces of portions of 10/6.1/6.2/11 separated by 24 in Fig. 5.7), wherein each of the sealed bodies (bodies of portions of 10/6.1/6.2/11 separated by 24) has one or more semiconductor chips (6.1, 6.2 and 11) exposed (i.e. not completely covered by 16s; see Fig. 5.7) on the surface (the top surfaces of portions of 10/6.1/6.2/11 separated by 24 in Fig. 5.7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 1 above.
Regarding claim 2, Binkley et al. teach wherein, in the second step (Fig. 5.4), a percentage of a minimum width of the open gap (the width of 24 in Figs. 5 and 6) in adjacent two of the parts of the sealing layer (adjacent two of the 10s separated by 24) based on a maximum width of the part of the sealing layer (the width of the 10s separated by 24) when the supporting substrate (2) is seen in plan view (Fig. 6). 
Binkley et al. do not teach a percentage of a minimum width of the open gap in adjacent two of the parts of the sealing layer based on a maximum width of the part of the sealing layer is 0.19% to 10%.
Parameters such as the width of the containment fixture 24 and the width of the 10s separated by 24 in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to provide enough strength of the containment fixture 24 to hold the encapsulating material and parts ([0045]) and to have enough space to enclose all the parts in each cavity ([0044]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a minimum width of the open gap (the width of 24 in Figs. 5 and 6) in adjacent two of the parts of the sealing layer (adjacent two of the 10s separated by 24) based on a maximum width of the part of the sealing layer (the width of the 10s separated by 24) within the range as claimed in order to 
Regarding claim 11, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, further comprising forming, by the three-dimensional molding method (Figs. 5 and 6, a method forming three-dimensional objects), wire (conductive ink 16; Fig. 5.7, [0048]) on outer peripheries of the semiconductor chips (6.1, 6.2 and 11) on a surface of each of the sealed bodies (the top surfaces of portions of 10/6.1/6.2/11 separated by 24 in Fig. 5.7), wherein each of the sealed bodies (bodies of portions of 10/6.1/6.2/11 separated by 24) has one or more semiconductor chips (6.1, 6.2 and 11) exposed (i.e. not completely covered by 16s; see Fig. 5.7) on the surface (the top surfaces of portions of 10/6.1/6.2/11 separated by 24 in Fig. 5.7). 
Binkley et al. do not teach wire is a ground wire.
Binkley et al. disclose the claimed invention except for wire being a ground wire. It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose one of the wires (conductive ink 16; Fig. 5.7, [0048]) to be a ground wire since it was known in the art that ground is the reference point in an electrical circuit from which voltages are measured and one of the wire connected the chips can be used as the ground wire.
Regarding claim 13, Binkley et al. teach in Fig. 5, the method for producing the semiconductor apparatus according to claim 1, wherein: the sealed bodies (portions of 10/6.1/6.2/11 separated by 24 in Fig. 5.7) each comprise a plurality of the semiconductor chips (6.1, 6.2 and 11). 
However, the device of Fig. 5 does not teach the method further comprises cutting a place between the plurality of semiconductor chips included in each of the sealed bodies.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fig. 5 and Fig. 20 of Binkley et al., and to replace the containment fixture with a polymeric dam and the corresponding processes as taught by Binkley et al. ([0121]), because the polymeric dam provide the flexibility of forming various shape of the sealed bodies as taught by Binkley et al. ([0125]). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 3 above, and further in view of Uchiyama (US 2013/0069219 A1).
Regarding claim 4, Binkley et al. teach wherein the frame bodies (24) are made of a material (material of 24; [0044]) contain a material (Teflon; [0044]). 
Binkley et al. do not teach a material whose coefficient of linear expansion at a temperature of 60°C to 250°C is 35 ppm/K or less.
In the same field of endeavor of semiconductor manufacturing, Uchiyama teaches the components in a semiconductor package contain a material whose coefficient of linear expansion is low ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Uchiyama and to having the frame bodies containing a material of a low coefficient of liner expansion as taught by Uchiyama ([0089]), because the low coefficient of linear expansion can prevent significant warping of the semiconductor package as taught by Uchiyama ([0089]). 
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 1 above, and further in view of Takada et al. (US 2015/0206830 A1).
Regarding claim 6, Binkley et al. teach wherein: the sealing material (10). 
Binkley et al. does not teach the sealing material is allowed to further contain a filling agent; and a content percentage of the filling agent with respect to a total mass of the sealing material is 10mass% or less.
In the same field of endeavor of semiconductor package, Takada et al. teach the sealing material (5; Fig. 6, [0252]) is allowed to further contain a filling agent (filler particles; [0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Takada et al. and to further include the filling agent in the sealing material as taught by Takada et al., because the filling agent can prevent the warping deformation as taught by Takada et al. ([0252]). 
Parameters such as a content percentage of the filling agent with respect to a total mass of the sealing material in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to provide enough protection against the warping deformation ([0252] of Takada et al.) during device fabrication.   Therefore, it would have been obvious to .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 1 above, and further in view of Farnworth (US 2005/0009259 A1).
Regarding claim 7, Binkley et al. teach the method for producing the semiconductor apparatus according to claim 1, wherein the sealing material (10) when the sealing material (10) is applied on the semiconductor chips (6.1, 6.2 and 11) by the three-dimensional molding method (Figs. 5 and 6, a method forming three-dimensional objects). 
Binkley et al. do not teach a coefficient of viscosity of the sealing material is 1 mPa·s to 20 mPa·s.
In the same field of endeavor of semiconductor packaging, Farnworth teaches a coefficient of viscosity of the sealing material (60; Fig. 15, [0067]) is less than about 200 mPa·s (200 centipoise, i.e. 200 mPa·s, [0067]) which overlaps the claimed range of 1 mPa·s to 20 mPa·s, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Farnworth and use the coefficient of viscosity of the sealing material as taught by Farnworth, because Binkley et al. is silent about coefficient of viscosity of the sealing material and Farnworth teaches appropriate coefficient of viscosity of the sealing material ([0067]). 
Claim 8Binkley et al. as applied to claim 1 above, and further in view of Morita et al. (US 20160211228 A1).
Regarding claim 8, Binkley et al. teach wherein the sealing layer (10). 
Binkley et al. do not teach a glass transition temperature of the sealing layer is 1100°C or more.
In the same field of endeavor of semiconductor manufacturing, Morita et al. teach a glass transition temperature of the sealing layer (11; Fig. 7, [0053]) is 125°C or higher which overlaps the claimed range of 1100°C or more, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Morita et al. and to use the glass transition temperature of the sealing layer as taught by Morita et al., because Binkley et al. is silent about the glass transition temperature of the sealing layer and Morita et al. teach appropriate glass transition temperature of the sealing layer ([0053]). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 1 above, and further in view of Carson et al. (US 2017/0148744).
Regarding claim 12, Binkley et al. teach each of the sealed bodies (bodies of portions of 10/6.1/6.2/11 separated by 24) and semiconductor chips (6.1, 6.2 and 11). 
Binkley et al. does not teach further comprising forming, by the three-dimensional molding method, an electromagnetic wave shield layer on at least one portion of a surface of each of the sealed bodies, wherein each of the sealed bodies has no semiconductor chips exposed on the surface.
In the same field of endeavor of semiconductor package, Carson et al. teach further comprising forming, by the three-dimensional molding method (Figs. 5-7, a method forming three-dimensional objects; [0059]), an electromagnetic wave shield layer (160, a metal layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Carson et al. and to form the electromagnetic wave shield layer on some surfaces of the sealed bodies, because Carson et al. teach that the electromagnetic wave shield layer can shield the device from electromagnetic interference ([0059]). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley et al. as applied to claim 1 above, and further in view of Pressel et al. (US 2010/0019370).
Regarding claim 17, Binkley et al. teach wherein in the second step, the sealing material (10) is applied on the semiconductor chips (6.1, 6.2 and 11).
Binkley et al. does not teach the sealing material is applied on the semiconductor chips by a stereo lithography method, a material jetting method, a fused deposition modeling method, or a selective laser sintering method.
In the same field of endeavor of semiconductor package, Pressel et al. teach the sealing material (11; Fig. 3C, [0020]) is applied on the semiconductor chips (23; Fig. 3B-3C, [0024]) by a stereo lithography method, a material jetting method, a fused deposition modeling method, or a selective laser sintering method (jetting, i.e. a material jetting method; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Binkley et al. and Pressel et al. and to use the material jetting method to apply the sealing material as taught by Pressel et al., because . 

Response to Arguments
Applicant’s amendments, filed 01/18/2022, overcome the rejections to claims 10-12 under 35 U.S.C. 112.  The rejections to claims 10-12 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suthiwongsunthorn et al. (US 2015/0357256 A1) teach a chip size package with various encapsulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/12/2022